Citation Nr: 1031598	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-46 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease (CAD) with atrial fibrillation.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a total rating based on individual 
unemployability, due to service-connected disability (TDIU) claim 
is part of a claim for a higher rating when such claim is raised 
by the record or asserted by the Veteran.  As such, the Board has 
identified the issues as set forth on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2009 rating decision, service connection was granted 
for CAD, secondary to service connected diabetes mellitus, and a 
60 percent rating was assigned under Diagnostic Code (DC) 7010-
7005.  The effective date for the grant of service connection and 
the assignment of initial rating was August 26, 2008.  Shortly 
thereafter, the Veteran was hospitalized.  Hospital records from 
February 2009 to March 2009 note mild congestive heart failure.  
He was again hospitalized from April 2009 to May 2009 for acute 
diastolic heart failure due to medication noncompliance with 
combination of paroxysmal atrial fibrillation.  The Veteran 
entered the Birmingham skilled nursing facility in November 2009 
and has been there ever since.  A May 2010 letter from Dr. Joseph 
A. Brenes notes that the Veteran is under his care for several 
co-morbid conditions.  However, the claims folder does not 
contain any medical records dated after May 2009 or any records 
from Dr. Brenes.  As the next higher evaluation under DC 7005 
hinges in part on whether the Veteran's coronary artery disease 
has resulted in chronic (as opposed to acute) congestive heart 
failure and the most recent records note congestive heart failure 
without distinguishing, the records from the last year must be 
obtained to determine whether the recorded incident was acute 
congestive heart failure or evidence of chronic congestive heart 
failure.  See 38 C.F.R. § 4.104.

Finally, as noted in the introduction, in Rice the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the Veteran.  
Here, because there is evidence of unemployability submitted at 
the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU is considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should send to the Veteran, his 
guardian, and his representative a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim, including the medical records from 
Dr. Joseph A. Brenes, who identified 
himself as the Veteran's health care 
provider at the extended care facility, 
and the Birmingham skilled nursing 
facility, which is listed as the Veteran's 
extended care facility in the November 
2009 VA social work records.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for these records is negative, 
it should be noted in writing.

2.	After any additional available evidence 
has been obtained, the Veteran should 
either be afforded an appropriate VA 
examination or have his claims folder 
reviewed by a VA examiner.  In either 
event, the claims folder should be made 
available and reviewed by the examiner.  
If a physical examination is performed, 
all necessary tests should be conducted to 
ascertain the severity of the Veteran's 
heart disability.  In either event, the 
examiner should determine the Veteran's 
workload in METs and left ventricular 
dysfunction, if any.  Further, the 
examiner should elicit information as to 
the frequency, duration, and severity of 
any associated symptomatology, and loss of 
function in daily activities, including 
work and physical activity.  If the 
examiner determines that it is medically 
contraindicated to test the Veteran to 
determine the METs score, the examiner 
must provide an estimate of the Veteran's 
METs.  The examiner must also comment on 
the impact of the Veteran's heart 
disability on his ability to secure or 
maintain a gainful occupation, both alone 
and in combination with his service-
connected diabetes mellitus.  The 
rationale for all opinions expressed 
should be set forth in a legible report.

3.	Then the readjudicate the claim of 
entitlement a higher initial evaluation 
for heart disability, and, if not rendered 
moot, consider entitlement to a TDIU.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

